USCA4 Appeal: 22-4033      Doc: 42         Filed: 08/25/2022    Pg: 1 of 4




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-4033


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        LEVAR ANTHONY LEARY,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Elizabeth City. James C. Dever III, District Judge. (2:21-cr-00005-D-1)


        Submitted: August 23, 2022                                        Decided: August 25, 2022


        Before GREGORY, Chief Judge, HEYTENS, Circuit Judge, and KEENAN, Senior Circuit
        Judge.


        Dismissed in part and affirmed in part by unpublished per curiam opinion.


        ON BRIEF: Peter M. Wood, LAW OFFICE OF PETER WOOD, Raleigh, North
        Carolina, for Appellant. David A. Bragdon, Assistant United States Attorney, Lucy Partain
        Brown, Assistant United States Attorney, OFFICE OF THE UNITED STATES
        ATTORNEY, Raleigh, North Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-4033      Doc: 42          Filed: 08/25/2022     Pg: 2 of 4




        PER CURIAM:

               Levar Anthony Leary appeals his convictions and 300-month sentence imposed

        following his guilty plea to conspiracy to distribute and possess with intent to distribute

        five kilograms or more of cocaine, a quantity of cocaine base, and five grams or more of

        methamphetamine, in violation of 21 U.S.C. § 846; possession with intent to distribute 500

        grams or more of cocaine and five grams or more of methamphetamine, in violation of

        21 U.S.C. § 841(a)(1); and conspiracy to commit money laundering, in violation of

        18 U.S.C. § 1956(h). Leary’s counsel has filed a brief pursuant to Anders v. California,

        386 U.S. 738 (1967), stating that there are no meritorious issues for appeal but questioning

        whether Leary’s guilty plea and appeal waiver are invalid, whether trial counsel rendered

        ineffective assistance, whether the district court properly calculated the Sentencing

        Guidelines range, and whether the Government committed prosecutorial misconduct.

        Leary has filed a pro se brief raising a variety of additional challenges to his convictions

        and sentence. The Government has moved to dismiss the appeal pursuant to the appeal

        waiver in Leary’s plea agreement. We affirm in part and dismiss in part.

               We review the validity of an appeal waiver de novo and “will enforce the waiver if

        it is valid and the issue appealed is within the scope of the waiver.” United States v. Adams,

        814 F.3d 178, 182 (4th Cir. 2016). “A waiver is valid if the defendant knowingly and

        intelligently agreed to waive the right to appeal.” United States v. Soloff, 993 F.3d 240,

        243 (4th Cir. 2021) (internal quotation marks omitted). “Generally, if a district court

        questions a defendant regarding the waiver of appellate rights during the [Fed. R. Crim. P.]

        11 colloquy and the record indicates that the defendant understood the full significance of

                                                      2
USCA4 Appeal: 22-4033       Doc: 42          Filed: 08/25/2022      Pg: 3 of 4




        the waiver, the waiver is valid.” United States v. Thornsbury, 670 F.3d 532, 537 (4th Cir.

        2012). Upon review of the record, including the plea agreement and the transcript of the

        Rule 11 hearing, we conclude that Leary knowingly and intelligently waived his right to

        appeal.

               The appeal waiver does not preclude our review pursuant to Anders of the validity

        of the guilty plea. See United States v. McCoy, 895 F.3d 358, 363-64 (4th Cir. 2018).

        Because Leary did not seek to withdraw his guilty plea, we review the adequacy of the

        Rule 11 hearing for plain error. See United States v. Williams, 811 F.3d 621, 622 (4th Cir.

        2016); see also United States v. Sanya, 774 F.3d 812, 815 (4th Cir. 2014) (describing

        standard). Our review of the record reveals that Leary entered his guilty plea knowingly

        and voluntarily, that a factual basis supported the plea, and that his guilty plea is valid. See

        Fed. R. Crim. P. 11(b); Williams, 811 F.3d at 622.

               The appeal waiver forfeits Leary’s right to appeal his convictions and his sentence

        on any ground but contains an explicit exception for claims of ineffective assistance of

        counsel or prosecutorial misconduct unknown to Leary at the time of his guilty plea.

        “Unless an attorney’s ineffectiveness conclusively appears on the face of the record, such

        claims are not addressed on direct appeal.” United States v. Faulls, 821 F.3d 502, 507-08

        (4th Cir. 2016). On the face of the record, there is no conclusive evidence of ineffective

        assistance that would fall outside the scope of the appeal waiver. Thus, Leary’s ineffective

        assistance claims should be raised, if at all, in a 28 U.S.C. § 2255 motion. See United

        States v. Jordan, 952 F.3d 160, 163 n.1 (4th Cir. 2020). The available record likewise



                                                       3
USCA4 Appeal: 22-4033         Doc: 42      Filed: 08/25/2022     Pg: 4 of 4




        reveals no breach of the plea agreement or prosecutorial misconduct that would fall outside

        the waiver’s scope.

               In accordance with Anders, we have reviewed the entire record in this case and have

        found no meritorious grounds for appeal that would fall outside the appeal waiver’s broad

        compass. We therefore grant the Government’s motion to dismiss in part, dismiss the

        appeal as to all issues within the waiver’s scope, and affirm the remainder of the judgment.

        This court requires that counsel inform Leary, in writing, of the right to petition the

        Supreme Court of the United States for further review. If Leary requests that a petition be

        filed, but counsel believes that such a petition would be frivolous, then counsel may move

        in this court for leave to withdraw from representation. Counsel’s motion must state that

        a copy thereof was served on Leary.

               We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                              DISMISSED IN PART,
                                                                              AFFIRMED IN PART




                                                     4